Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated and to be effective as of
March 22, 2017, is entered into by and among Broadway Financial Corporation,
(“BFC”), Broadway Federal Bank, f.s.b. (the “Bank” and, together with BFC, the
“Company”), and Wayne-Kent A. Bradshaw (the “Executive”).  This Agreement amends
and restates in full the Employment Agreement dated March 22, 2017 previously
entered into by the same parties.  As used herein, the term Company shall refer
to BFC in respect of Executive’s services to BFC and to the Bank in respect of
the Executive’s services to the Bank.

 

WHEREAS, the Executive has served as a senior executive officer of the Company
and the Bank since February, 2009;

 

WHEREAS, the Company desires to continue to retain the Executive to serve as
President and Chief Executive Officer of the Company on the terms and conditions
set forth in this Agreement, and the Executive desires to provide such services
on such terms and conditions;

 

NOW, THEREFORE, in consideration of the terms and mutual covenants herein and
for other good and valuable consideration, the parties hereto agree as follows:

 

1.         Services, Duties and Responsibilities.

 

(a)        The Company hereby agrees to employ the Executive as its President
and Chief Executive Officer during the service period fixed by Section 4 hereof
(the “Service Period”).  The Executive shall report to the Board of Directors of
BFC (the “Board”) and shall have such duties and responsibilities as are
consistent with the position of President and Chief Executive Officer of a bank
and holding company of similar size and complexity as the Company (the
“Services”).  The Executive shall also serve on the Board to the extent he is
elected for such service by the BFC stockholders, which election shall be
recommended to the BFC stockholders by the appropriate committee of the Board,
and the Executive shall serve on the board of directors of the Bank.  The
Executive’s principal work location shall be at the Company’s principal
executive offices; provided, that the Executive may be required to travel as
reasonably necessary in order to perform the Executive’s duties and
responsibilities hereunder.

 

(b)        During the Service Period, excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote
substantially all of the Executive’s working time, energy and attention to the
performance of his duties and responsibilities hereunder and shall faithfully
and diligently endeavor to promote the business of the Company.  During the
Service Period, the Executive may not, without the prior written consent of the
Board, directly or indirectly, operate, participate in the management,
operations or control of, or act as an executive, officer, consultant, agent or
representative of, any type of competitive business or service; provided, that
the Executive may, to the extent not otherwise prohibited by this Agreement,
devote such amount of time

 

1

--------------------------------------------------------------------------------


 

as does not interfere with the performance of the Executive’s duties under this
Agreement to engaging in community and charitable activities.

 

2.         Compensation.

 

(a)        Base Salary.  During the Service Period, the Executive shall be paid
an annual base salary of $435,000 for the Executive’s services hereunder,
payable in accordance with the normal and customary payroll procedures
applicable to the Company’s senior executives.  The Executive’s base salary
shall be subject to increase but not decrease, as determined by the Board in its
discretion (such base salary, as in effect from time to time, the “Base
Salary”).

 

(b)        Bonus Opportunity.  During the portion of the Service Period that the
Company is subject to EESA and the Interim Final Rule (both as defined in
Section 11(a) hereof), the Executive shall be eligible for an annual bonus
opportunity, payable solely in the form of “long-term restricted stock” (as
defined in the Interim Final Rule, which term includes restricted stock units)
that will be granted to the Executive, of up to the maximum amount permitted by
EESA and the Interim Final Rule, on the terms and conditions to be set by the
compensation committee of the Board (or the Board, in the absence of the
compensation committee) and set forth in a separate agreement which shall be
entered into on or before March 30 of each year of grant.  Any long-term
restricted stock shall be subject to the service-based vesting and the vesting
limitations required by EESA and the Interim Final Rule.  The payment or accrual
of bonuses, and the grant and vesting of any long-term restricted stock,
pursuant to this Section 2(b) shall in all events be subject to compliance with
Section 11 hereof.  The Executive shall be eligible for an annual bonus
opportunity of such other type and on such performance and other conditions as
shall be determined by the compensation committee of the Board (or the Board, in
the absence of the compensation committee) during any period after the Company
ceases to be subject to EESA and the Interim Final Rule.  Any such bonus with
respect to a year in which the Service Period terminates shall be payable in
full or on a pro-rated basis, depending on the nature of the Company’s bonus
policy at that time.

 

(c)        Equity Incentives.  The Executive shall be entitled to participate in
the Bank’s Employee Stock Ownership Plan (the “ESOP”) in accordance with its
terms.  In addition, for any period after the Company ceases to be subject to
EESA and the Interim Final Rule, the Executive shall be granted equity-based
awards pursuant to the Company’s 2008 Long-Term Incentive Plan on or before
March 30 each year of such types and in such amounts as shall be determined by
the compensation committee of the Board (or the Board, in the absence of the
compensation committee) based on the Executive’s performance for the preceding
year.  Such awards shall each vest and, in the case of any stock options, become
exercisable (i) to the extent of thirty three percent (33%) of the shares
covered thereby, on the first anniversary of the date of grant, with the balance
of each such award vesting ratably over the succeeding twenty-four (24) months
for each grant, and (ii) in full in the event of the death or Disability of the
Executive, the termination of the Service Period by the Company without Cause or
the termination of the Service Period by the Executive for Good Reason.  Any
stock options granted to the Executive pursuant to this Section 2(c) and the
2009 Stock Option Agreement (as defined in Section 14(b) hereof)

 

2

--------------------------------------------------------------------------------


 

shall be exercisable by the Executive’s estate, legal representative or heirs
for a period of one (1) year after termination of the Service Period due to the
death, Disability, termination without Cause or termination for Good Reason of
the Executive. Unless otherwise prohibited pursuant to Section 11 hereof, all
restricted stock granted pursuant to the 2016 Award Agreement (as defined in
Section 14(b) hereof), and any subsequent restricted stock granted to the
Executive shall vest in full in the event of the death or Disability of the
Executive, the termination of the Executive’s employment without Cause, or the
termination of the Executive’s employment for Good Reason.

 

(d)       Other Benefits.  Except as otherwise provided herein, the Executive
shall be eligible to participate in all employee benefit plans and arrangements
of the Company applicable to other senior executive officers, including, without
limitation, the Company’s 401(k) Plan with continuation of the Company’s current
employee contribution matching policy, and medical, dental, life and long-term
disability insurance programs.

 

(e)        Vacation.  The Executive shall be entitled paid vacation in
accordance with the Company’s vacation policy; provided, that the Executive
shall be entitled to not less than twenty (20) days of vacation in each calendar
year (or an appropriately pro-rated portion thereof for partial years).  The
Executive shall be permitted to accrue permitted vacation days at such rate and
carry over a maximum of fifteen (15) days of such accrued unused vacation from
year to year.

 

(f)        Automobile Allowance.  The Company will provide the Executive with an
automobile allowance in the amount of $1,500 per month during the Service
Period, payable in accordance with the normal and customary practices applicable
to the Company’s senior executives.

 

3.         Reimbursement for Expenses.

 

(a)        Business Expenses.  The Company shall promptly reimburse the
Executive for all reasonable out-of-pocket business expenses, including, without
limitation, travel expenses incurred by the Executive in connection with
carrying out his responsibilities under this Agreement during the Service Period
upon presentation of appropriate vouchers, receipts or other satisfactory
evidence thereof and otherwise in accordance with applicable Company policies.

 

(b)        Memberships.  The Company shall pay or reimburse the Executive for
social and trade membership dues and fees during the Service Period in
accordance with the Company’s policies and procedures as in effect from time to
time, which policies and procedures shall in all events include paying the
social club dues of the Executive currently paid by the Company at a rate not
exceeding $1,000 per month.

 

4.         Service Period.

 

(a)        Term.  The “Service Period” during which the Executive shall perform
the Services for the Company pursuant to this Agreement means the period
commencing on the date hereof and, subject to extension as set forth below,
expiring at the

 

3

--------------------------------------------------------------------------------


 

close of business on the third (3rd) anniversary of the date hereof in the year
2020.  Prior to December 31 of each calendar year during the Service Period, the
Board shall review the Executive’s performance, shall discuss the results of
such review with Executive and promptly shall inform the Executive in writing
whether the Board proposes to extend the Service Period for an additional year,
and the results thereof shall be included in the minutes of the Board’s meeting
at which the same has been considered.  If the Board informs the Executive that
it proposes to extend the Service Period, and the Executive accepts such
proposal, the Service Period shall be extended to end on the anniversary of the
date hereof that occurs in the year immediately following the expiration date of
the then existing Service Period.  Notwithstanding the foregoing, nothing herein
shall bar the parties from (a) extending the Service Period under this Agreement
by mutual agreement or (b) continuing the Executive’s employment by the Company
without extension of this Agreement.

 

(b)        Termination.  Notwithstanding the foregoing, the Service Period may
be terminated at any time upon the earliest to occur of the following events or
any of the events identified in Section 7 hereof:

 

(i)         Death or Disability.  The Service Period shall terminate upon the
Executive’s death or Disability.  For this purpose, “Disability” means that
either (A) the Executive is deemed disabled for purposes of any group or
individual long-term disability policy maintained by the Company that covers the
Executive, or (B) in the good faith judgment of the Board, the Executive is
substantially unable to perform the Executive’s duties under this Agreement for
more than one hundred twenty (120) days, whether or not consecutive, in any
twelve (12) -month period, by reason of a physical or mental illness or injury.

 

(ii)        Termination for Cause by the Company.  The Company may terminate the
Service Period for Cause at any time effective upon written notice to the
Executive.  For purposes of this Agreement, the term “Cause” shall mean the
termination of the Service Period on account of (A) the Executive’s failure to
substantially perform the Executive’s duties hereunder or as reasonably assigned
to the Executive by the Board and consistent with the Executive’s obligations
hereunder and Executive shall not have cured such failure (as determined in the
reasonable judgment of the Board) within thirty (30) days after written notice
from the Board; (B) the Executive’s material breach of this Agreement or any
material written policy of the Company and failure of the Executive to have
cured such breach (as determined in the reasonable judgment of the Board) within
thirty (30) days after written notice from the Board; (C) the Executive’s
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or entry of a final cease-and-desist order against the
Executive; (D) conviction of a felony or a plea of nolo contendere to a felony;
or (E) conduct by the Executive constituting a misdemeanor involving a
Disqualifier (as defined below) by the Executive.  “Disqualifier” means
(i) fraud, moral turpitude, dishonesty, breach of fiduciary duty involving
personal profit, organized crime or racketeering; (ii) willful violation of
securities or commodities laws or regulations; (iii) willful violation of
depository institution laws or regulations; (iv) willful violation of housing
authority laws or regulations arising from the operations of the Bank; or
(v) willful violation of the rules, regulations, codes of conduct or ethics of a

 

4

--------------------------------------------------------------------------------


 

self-regulatory trade or professional organization. Notwithstanding the
foregoing, the Executive shall not be deemed terminated for Cause unless and
until there shall have been delivered to the Executive a copy of the resolution
duly adopted by the Board at a meeting of the Board called and held for that
purpose (after reasonable notice to the Executive) and an opportunity for the
Executive , together with counsel, to be heard before the Board), finding that,
in the good faith of the Board, the Executive’s conduct justified termination
for Cause and specifying the particulars thereof in reasonable detail.

 

(iii)       Termination without Cause by the Company.  The Company may terminate
the Service Period without Cause. For the avoidance of doubt, “termination
without Cause” includes, without limitation, the failure by the Company for
whatever reason to extend the Service Period pursuant to Section 4(a), except if
the Executive refuses in writing to accept the then one (1) year extension of
the Service Period.

 

(iv)       Termination by the Executive for Good Reason.  The Executive may
terminate the Service Period for Good Reason within ninety (90) days following
the initial existence of the circumstances giving rise to Good Reason, subject
to the terms and conditions of this Section 4(b)(iv).  For purposes of this
Agreement, the term “Good Reason” shall mean, unless the Executive shall have
consented in writing thereto, (i) the Executive’s demotion, loss of title in
part or in whole, removal as a director of the Company or the Bank, loss of
office, or reduction of authority, the failure by the stockholders to elect the
Executive as a director of the Company or the obligation of Executive to report
to any senior officer rather than directly to the Board, (ii) a reduction in the
Executive’s base salary, (iii) relocation of the Executive’s primary work
location more than twenty (20) miles from 5055 Wilshire Boulevard, Los Angeles,
California, (iv) a material diminution of the Executive’s responsibilities, or
(v) any material breach of this Agreement by the Company, including, without
limitation, the failure to pay the Executive any amount when due and payable,
pursuant to this Agreement, except in the event of a bona fide dispute regarding
reimbursement of business expenses, provided, that the Executive shall have
delivered written notice to the Company, within thirty (30) days of the initial
existence of the circumstances giving rise to Good Reason, of the Executive’s
intention to terminate the Service Period for Good Reason, which notice
specifies in reasonable detail the circumstances claimed to give rise to the
Executive’s right to terminate the Service Period for Good Reason, and the
Company shall not have cured such circumstances within thirty (30) days
following the Company’s receipt of such notice; provided, however, that any
breach by the Company of a payment obligation hereunder must be cured within
five (5) days (rather than the foregoing 30 days) following the Company’s
receipt of such notice.  If, following such thirty (30)-day period (or such five
(5)-day period, as applicable), the Company has not cured such circumstances and
the Executive decides to proceed with the termination of the Service Period for
Good Reason, such a termination will be effected by providing the Company with a
Notice of Termination, which Notice of Termination shall be effective as of the
date given, without any further right to cure by the Company.

 

(v)        Voluntary Termination by the Executive.  The Executive may
voluntarily terminate the Service Period (other than for Good Reason); provided,
that

 

5

--------------------------------------------------------------------------------


 

the Executive provides the Company with notice of the Executive’s intent to
terminate the Service Period at least sixty (60) days in advance of the Date of
Termination.

 

5.         Termination Procedure.

 

(a)        Notice of Termination.  Any termination of the Service Period by the
Company or by the Executive (other than a termination on account of the
Executive’s death) shall be communicated by written “Notice of Termination” to
the other party in accordance with Section 14(a) hereof. The Notice of
Termination must indicate the specific termination provision in this Agreement
the party giving such notice believes to describe the circumstances applicable
to such termination and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under such provision.

 

(b)        Date of Termination.  “Date of Termination” shall mean (i) if the
Service Period expires pursuant to Section 4(a) hereof, the date on which the
expiration of the Service Period occurs; (ii) if the Service Period is
terminated due to the Executive’s death or Disability, the date of the
Executive’s death or the date on which the Notice of Termination is received by
the Executive that the Board made its determination of Disability in accordance
with Section 4(b)(i) (A) or (B) hereof, (iii) if the Company terminates the
Service Period for Cause, the date on which the Notice of Termination is
received by the Executive; (iv) if the Executive terminates the Service Period
for Good Reason, the date on which the Notice of Termination is given by the
Executive (or such earlier date as may be agreed to by the Company); (v) if the
Executive voluntarily terminates the Service Period (other than for Good
Reason), the date specified in the Notice of Termination, which date shall be no
earlier than sixty (60) days after the date such notice is given pursuant to
Section 4(b)(v) hereof, unless otherwise agreed to by the parties; and (vi) if
the Service Period is terminated for any other reason, the date on which a
Notice of Termination is received or any later date (within 30 days, or any
alternative time period agreed upon by the parties, after the giving of such
notice) as set forth in such Notice of Termination. Notwithstanding the
foregoing, if the party receiving a Notice of Termination notifies the other
party that a dispute exists concerning the appropriate characterization of the
subject termination for purposes of determining the Executive’s entitlement to
Accrued Obligations and Severance Payments, and any other benefits hereunder,
the Date of Termination shall be the date on which the dispute shall be finally
resolved whether by mutual agreement of the parties, by a binding arbitration
award, or by a final non-appealable judgment or order by a court of competent
jurisdiction, provided that nothing herein modifies the mandatory arbitration
provisions set forth in Section 10 hereof.

 

(c)        Continuation of Payment. The Company shall continue to pay the
Executive’s full compensation in effect when the Notice of Termination giving
rise to the dispute described in subsection (b) above was given (including, but
not limited to, the Executive’s then Base Salary) and continue the Executive as
a participant in all employee benefit plans and arrangements of the Company in
which the Executive was participating when the notice of dispute was given,
until the dispute is finally resolved in accordance with this Agreement. Amounts
paid under this Section 5(c) shall not be offset against, or reduce, any other
amounts due to the Executive pursuant to this Agreement.

 

6

--------------------------------------------------------------------------------


 

6.         Rights and Obligations Upon Termination of the Service Period.

 

(a)        Termination by the Company for Disability or without Cause, or by the
Executive for Good Reason.  In the event of the termination of the Service
Period by the Company for Disability or without Cause, or termination of the
Service Period by the Executive for Good Reason, and to the extent permitted by
applicable law and regulations, including, without limitation, those referred to
in Section 11 hereof, the Company shall pay the Executive, and the Executive
shall be entitled to: (i) any unpaid portion of the Base Salary through the Date
of Termination; (ii) any unreimbursed business expenses in accordance with
Section 3(a) hereof; (iii) the rights set forth in the Stock Option Agreement,
the 2016 Award Agreement and any subsequent restricted stock award granted
pursuant to the BFC 2008 Long Term Incentive Plan, as the sane may be amended,
or any other similar plan adopted by BFC; and (iv) any vested benefits to which
the Executive is entitled under the terms of the Company’s employee benefit
plans and programs, including, without limitation, the ESOP, subject to the
terms of such plans and programs (collectively the “Accrued Obligations”).  In
addition, the Company shall continue to pay the Executive’s monthly Base Salary
(i.e., one-twelfth (1/12th) of Executive’s annual Base Salary in effect as of
the date immediately preceding the date of termination of employment, or the
date immediately prior to the initial existence of circumstances giving rise to
Good Reason, as applicable) for (i) thirty-six (36) months (the “Severance
Period”) regardless of the then remaining portion of the Service Period (each
monthly salary continuation payment shall be deemed to be a separate installment
for purposes of Section 409A of the Code) commencing with the first calendar
month following the Date of Termination and (ii) the Company shall continue
during the Severance Period to pay the automobile allowance and social club dues
provided for in Sections 2(f) and 3(b) hereof, and shall continue to pay the
Executive for life, long-term disability, medical and dental insurance premiums
in manner consistent with the Company’s obligations to make such payments
pursuant to Section 2(d) (the payments described in (i) and (ii) being
collectively referred to herein as the “Severance Payments”). All Severance
Payments shall be payable in accordance with normal and customary payroll
procedures applicable to the Company’s senior executives, subject to
Section 6(d) hereof. Notwithstanding the foregoing provisions of this
Section 6(a): (i) the Executive’s entitlement to the Severance Payments shall be
subject to and conditioned upon the Executive delivering to the Company an
Irrevocable Release not later than sixty (60) days after the date of the
Executive’s termination of employment; (ii) if such 60-day period following the
Executive’s termination of employment begins in one calendar year and ends in
another, the Severance Payments shall, to the extent required in order to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
commence on the first payroll date following the later of (A) the end of the
calendar year in which the Executive’s termination of employment occurs or
(B) the date the Executive satisfies the Irrevocable Release requirement; and
(iii) the Executive’s entitlement to the Severance Payments shall be subject to
and conditioned upon the Executive complying in all material respects with
Sections 8 and 9 of this Agreement.  “Irrevocable Release” means a mutual
general release of claims in the form affixed hereto marked Exhibit A (except
with the date of termination of employment, the date of such Irrevocable Release
and other indicated information filled in) that has been executed by the
Executive and for which the revocation period under Age Discrimination in
Employment Act of 1967, as amended, and the terms of the release have

 

7

--------------------------------------------------------------------------------


 

expired.  For the avoidance of doubt, this Section 6(a) shall be subject to the
limitations of Section 11 of this Agreement.

 

(b)        Death.  If the Service Period is terminated as a result of the
Executive’s death, the Executive or the Executive’s estate or beneficiaries, as
the case may be, shall be entitled to solely the Accrued Obligations.

 

(c)        Termination by the Company for Cause or by the Executive
Voluntarily.  If the Service Period is terminated by the Company for Cause or
voluntarily by the Executive (other than for Good Reason), the Executive shall
be entitled to solely the Accrued Obligations.

 

(d)       Change in Control.

 

(i)         In the event that the employment of the Executive by the Company is
terminated by the Company without Cause or by the Executive for Good Reason at
any time within two (2) years after a Change in Control (but only if such Change
in Control also constitutes a “change in control event” within the meaning of
Treas. Reg. Section 1.409A-3(i)(5)) has occurred, the Company shall pay to the
Executive, and the Executive shall be entitled to receive, a single lump sum
payment of the present value, as determined using a discount rate equal to the
Applicable Federal Rate (as defined below) in effect at the time of such
determination, of all of the payments provided for in Section 6(a) within ten
(10) days after such termination.  As used herein the term “Applicable Federal
Rate” means the rate set forth from time to time in Table 1 of the Applicable
Federal Rate Rulings of the Internal Revenue Service, or any official successor
publication, for debt instruments maturing within three years and having annual
compounding.

 

(ii)        As used herein, the term “Change in Control” shall mean an event
with respect to the Company of a nature that (i) would be required to be
reported in response to Item 5.01 of a current report filed on Form 8-K pursuant
to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) as in effect on the date of this Agreement; or (ii) results in
any person acquiring control of the Bank or the Company within the meaning of
the Home Owners’ Loan Act of 1933, as amended, and the rules and regulations
Board of Governors of the Federal Reserve System (the “FRB”) thereunder,
(provided, that in applying the definition of change in control as set forth
under such rules and regulations, the Board shall substitute its judgment for
that of the FRB); and, without limitation, such an acquisition of control shall
be deemed to have occurred at such time as (A) any “person” (as that term is
used in Sections 13(d) and 14(d) of the Exchange Act and the regulations of the
Securities and Exchange Commission (the “SEC”) thereunder, including any such
persons that may be deemed to be acting in concert with respect to the Bank or
the Company, or the acquisition, ownership or voting of Bank or Company
securities) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act and the regulations of the SEC thereunder, directly or
indirectly, of securities of the Bank or the Company representing fifty percent
(50%) or more of the Bank’s or the Company’s outstanding securities except for
any securities purchased by any tax qualified employee benefit plan of the
Company or the Bank ; or (B) individuals who constitute the Board as of the date
of this Agreement (the “Incumbent Board”) cease for

 

8

--------------------------------------------------------------------------------


 

any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters (3/4) of the directors then
comprising the Incumbent Board, or whose nomination for election by the
Company’s stockholders was approved by a nominating committee serving under an
Incumbent Board, shall be, for purposes of this clause (B), considered as though
such person were a member of the Incumbent Board; or (C) a plan of liquidation
reorganization, merger, consolidation sale of all or substantially all the
assets of the Bank or the Company or similar transaction in which the Bank or
the Company is not the resulting entity is approved by the Board and the
stockholders of the Company or otherwise occurs; or (D) solicitations of
stockholders of the Company, by someone other than the Incumbent Board of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank or a similar transaction with one or more
corporations as a result of which the outstanding shares of the Company’s voting
common stock are exchanged for or converted into cash or property or securities
not issued by the Bank or the Company shall be distributed; or (E) a tender
offer is made for twenty percent (20%) or more of the voting securities of the
Bank or the Company.

 

7.         Other Termination Provisions.

 

(a)        If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Company’s affairs by a notice served under
section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) or (g)(1)), the Company’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate proceedings. 
If the charges in the notice are dismissed or otherwise withdrawn, the Company
shall (but subject in all events to the requirements of Section 409A of the
Code) (i) pay the Executive all of the compensation withheld while the Company’s
obligations under this Agreement were suspended, and (ii) reinstate all of its
obligations which were suspended.

 

(b)        If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(4) or (g)(1)), all obligations of the Company under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive shall not be affected.

 

(c)        If the Company is in default (as the term “default” is defined in
section 3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x)(1)), all
obligations under this Agreement shall terminate as of the date of default, but
vested rights of the Executive shall not be affected.

 

8.         Non-Solicitation.

 

(a)        During the period of the Executive’s employment by the Company,
whether pursuant to this Agreement or otherwise, and for the twelve (12) -month
period following the termination of the Executive’s employment with the Company
for any reason, the Executive will not, without the written consent of the
Company, directly or indirectly:

 

9

--------------------------------------------------------------------------------


 

(i)         influence or attempt to influence any customer of the Company or any
of its affiliates to discontinue its use of the Company’s (or such affiliate’s)
services or to divert such business to any other person, firm or corporation;
provided; however, that a broad and general advertisement or solicitation not
specifically targeting or intending to target customers of the Company or any of
its affiliates shall not be deemed a violation of this Section 8; or

 

(ii)        interfere with, disrupt or attempt to disrupt the relationship,
contractual or otherwise, between the Company or any of its affiliates and any
of its respective employees, customers, suppliers, principals, distributors,
lessors or licensors.  Efforts by the Executive, whether direct or indirect,
(A) to solicit or assist any other person or entity in soliciting any employee
of the Company or any of its affiliates to perform services for any entity
(other than the Company or any of its affiliates) or (B) to encourage any
employee of the Company, or any of its affiliates to leave their employment with
the Company or any of its affiliates shall be in violation of this Section 8.  A
person’s response to a broad and general advertisement or solicitation not
specifically targeting or intending to target employees of the Company or any of
its affiliates shall not be deemed a violation of this Section 8.

 

(b)        In the event the Executive materially breaches any of the provisions
contained in Section 8(a) hereof and the Company seeks compliance with such
provisions by judicial proceedings, the time period during which the Executive
is restricted by such provisions shall be extended by the time during which the
Executive has been in violation of any such provision and any period of
litigation required to enforce the Executive’s obligations under this Agreement.

 

(c)        The Executive and the Company intend that Section 8 of this Agreement
be enforced as written.  However, if one or more of the provisions contained in
Section 8 shall for any reason be held to be unenforceable because of the
duration or scope of such provision or the area covered thereby, the Executive
and the Company agree that the court making such determination shall have the
full power to reform, by “blue penciling” or any other means, the duration,
scope and/or area of such provision and in its reformed form such provision
shall then be enforceable and shall be binding on the parties.

 

9.         Confidentiality; Non-Disclosure.

 

(a)        The Executive hereby agrees that, during the Service Period and
thereafter, he will hold in strict confidence any proprietary or Confidential
Information related to the Company or any of its affiliates.  For purposes of
this Agreement, the term “Confidential Information” shall mean all information
of the Company or any of its affiliates (in whatever form) that is not generally
known to the public, including without limitation any inventions, processes,
methods of distribution, customer lists or trade secrets.

 

(b)        The Executive hereby agrees that upon the termination of the Service
Period, the Executive shall not take, without the prior written consent of the
Company, any business plans, strategic plans or reports or other document (in
whatever

 

10

--------------------------------------------------------------------------------


 

form) of the Company or any of its affiliates, which is of a confidential nature
relating to the Company or any of its affiliates.

 

10.       Dispute Resolution; Injunctive Relief.

 

(a)        Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including without limitation the determination of the scope or
applicability of this Section 10(a), shall be determined by arbitration in Los
Angeles, California before a single arbitrator who is a retired judge on the
panel of JAMS.  If the parties are unable to agree upon the selection of one
arbitrator, any party may request JAMS to appoint such arbitrator. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures.  The decision of the arbitrator shall be final
and binding on the parties. The scope of discovery shall be determined by the
arbitrator. The prevailing party shall be entitled to recover reasonable
attorneys’ fees and costs in accordance with Section 13(b). Judgment on the
arbitration award may be entered in any court having appropriate jurisdiction. 
This Section 10(a) shall not preclude parties from seeking provisional remedies
in aid of arbitration from a court having appropriate jurisdiction, nor shall it
limit the rights of the Company set forth in Section 10(b) hereof.

 

(b)        The parties hereto agree that it would not be possible to measure in
money the damages that would be suffered by the Company and its affiliates in
the event that the Executive were to breach any of the restrictive covenants set
forth in Sections 8 and 9 hereof (the “Restrictive Covenants”).  In the event
that the Executive breaches any of the Restrictive Covenants, the Company shall
be entitled to an injunction restraining the Executive from violating such
Restrictive Covenants (without posting any bond).  If the Company shall
institute any action or proceeding to enforce any such Restrictive Covenant, the
Executive hereby waives the claim or defense that the Company or any of its
affiliates has an adequate remedy at law and agrees not to assert in any such
action or proceeding the claim or defense that the Company or any of its
affiliates has an adequate remedy at law.

 

11.       TARP and Golden Parachute Restrictions.

 

(a)        Notwithstanding anything herein to the contrary: (i) any payments
made to the Executive pursuant to this Agreement or otherwise are subject to and
conditioned upon their compliance with 12 U.S.C. 1828(k) and 12 C.F.R. Part 359
regarding golden parachute and indemnification payments; (ii) no annual bonus,
incentive compensation, severance pay, or golden parachute payments or benefits
shall be paid, provided, or accrued under this Agreement or otherwise to the
extent it would violate Section 111 of Emergency Economic Stabilization Act of
2008, as amended (“EESA”), and the Interim Final Rule (as hereinafter defined);
(iii) no payment or benefit shall be paid or provided under this Agreement or
otherwise to the extent that it would violate any agreement between or among the
Company and the Board of Governors of the Federal Reserve System, the Office of
the Comptroller of the Currency or any other governmental entity or agency,
provided that the Company shall use commercially reasonable efforts to negotiate
the authority and right to make all payments and provide all benefits to the

 

11

--------------------------------------------------------------------------------


 

Executive as and when contemplated by this Agreement; and (iv) subject to, and
in accordance with, the interim final rule promulgated pursuant to Sections
101(a), 101(c)(5), and 111 of EESA (the “Interim Final Rule”), the Executive
shall be required to repay to the Company the amount of any bonus payment (as
defined in the Interim Final Rule) made during the TARP period (as defined in
the Interim Final Rule) to the extent that the bonus payment was based on
materially inaccurate financial statements (which includes, but is not limited
to, statements of earnings, revenues, or gains) or any other materially
inaccurate performance metric criteria.

 

(b)        In the event that the amounts and benefits payable pursuant to this
Agreement, when added to other amounts and benefits which may become payable to
the Executive by the Company and any affiliated company, are such that the
Executive becomes subject to the excise tax provisions of Section 4999 of the
Code relating to “excess parachute payments” as defined for purposes of
Section 280G of the Code, the Company shall pay the Executive such additional
amount or amounts as will result in the Executive’s retention of a net amount,
after the payment of all federal, state and local excise, employment and income
taxes on such payments and the value of such benefits, equal to the net amount
the Executive would have retained had the initially calculated payment and
benefits not been subject to such excise tax provisions.  For purposes of the
preceding sentence, the Executive shall be deemed to be subject to the highest
marginal federal, relevant state and relevant local tax rate applicable to an
individual resident in Los Angeles, California.  All calculations required to be
made under this subsection shall be made by the Company’s independent public
accountants, subject to the right of Executive’s representative to review the
same.  All such amounts required to be paid by this Section shall be paid at the
time any withholding may be required by the Company, or any taxes may be
required to be paid by the Executive, under applicable law, and any additional
amounts to which the Executive may be entitled shall be paid or reimbursed no
later than fifteen (15) days following confirmation of such amount by the
Company’s independent public accountants.  In the event any amounts paid
hereunder are subsequently determined to be in error, due to estimates required
for calculation of such payments being proving to be inaccurate or otherwise,
the parties hereto agree to reimburse each other to correct such error, as
appropriate, and to pay interest thereon at the applicable federal rate (as
determined pursuant to Code Section 1274) for the period of time such erroneous
amount remained outstanding and unreimbursed.  The parties hereto recognize that
the actual implementation of the provisions of this Section 8(b) are complex and
agree to deal with each other in good faith to resolve any questions or
disagreements arising with respect hereto.

 

12.       Section 409A.

 

(a)        This Agreement is intended to comply with the requirements of
Section 409A of the Code (including the exceptions thereto), to the extent
applicable, and the parties’ Agreement shall be interpreted in accordance with
such requirements.  If any provision contained in the Agreement conflicts with
the requirements of Section 409A of the Code (or the exemptions intended to
apply under the Agreement), the Agreement shall be deemed to be reformed to
comply with the requirements of Section 409A of the Code (or the applicable
exemptions thereto).  Notwithstanding anything to the contrary herein,

 

12

--------------------------------------------------------------------------------


 

for purposes of determining the Executive’s entitlement to the Severance
Payments, (i) the Service Period shall not be deemed to have terminated unless
and until the Executive incurs a “separation from service” as defined in
Section 409A of the Code, and (ii) the term “Date of Termination” shall mean the
effective date of the Executive’s separation from service.  Reimbursement of any
expenses provided for in this Agreement shall be made promptly upon presentation
of documentation in accordance with the Company’s policies (as applicable) with
respect thereto as in effect from time to time (but in no event later than the
end of calendar quarter following the year such expenses were incurred);
provided, however, that in no event shall the amount of expenses eligible for
reimbursement hereunder during a calendar year affect the expenses eligible for
reimbursement in any other taxable year.  Notwithstanding anything to the
contrary herein, if a payment or benefit under this Agreement is due to a
“separation from service” for purposes of the rules under Treas. Reg. §
1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and the Executive is determined to be a “specified employee” (as determined
under Treas. Reg. § 1.409A-1(i) and related Company procedures), such payment
shall, to the extent necessary to comply with the requirements of Section 409A
of the Code, be made on the later of (x) the date specified by the foregoing
provisions of this Agreement or (y) the date that is six (6) months after the
date of the Executive’s separation from service (or, if earlier, the date of the
Executive’s death).  Any installment payments that are delayed pursuant to this
Section 12 shall be accumulated and paid in a lump sum on the first day of the
seventh month following the Date of Termination (or, if earlier, upon the
Executive’s death) and the remaining installment payments shall begin on such
date in accordance with the schedule provided in this Agreement.  The Severance
Payments are intended not to constitute deferred compensation subject to
Section 409A of the Code to the extent such Severance Payments are covered by
(i) the “short-term deferral exception” set forth in Treas. Reg. §
1.409A-1(b)(4), (ii) the “two times severance exception” set forth in Treas.
Reg. § 1.409A-1(b)(9)(iii), or (iii) the “limited payments exception” set forth
in Treas. Reg. § 1.409A-1(b)(9)(v)(D).  The short-term deferral exception, the
two times severance exception and the limited payments exception shall be
applied to the Severance Payments in order of payment in such manner as results
in the maximum exclusion of such Severance Payments from treatment as deferred
compensation under Section 409A of the Code.  Each installment of the Severance
Payments shall be deemed to be a separate payment for purposes of Section 409A
of the Code.

 

13.       Legal Fees.

 

(a)        The Company shall promptly reimburse the Executive for his reasonable
legal fees incurred in connection with the negotiation and preparation of this
Agreement.

 

(b)        In the event of a dispute between the parties hereto arising out of
or relating to this Agreement, the prevailing party in any resulting arbitration
proceeding or litigation permitted under the terms of this Agreement shall be
entitled to recover such party’s reasonable attorneys’ fees and costs in
addition to any other relief to which such party shall be entitled.  The
determination of which party is the prevailing party shall be made by the
arbitrator or court before whom such arbitration or litigation is conducted.

 

13

--------------------------------------------------------------------------------


 

14.       Miscellaneous.

 

(a)        Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or one (1) day after it is sent by a reputable
overnight courier service (with evidence of delivery) and, in each case,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):

 

If to BFC:

 

Broadway Financial Corporation
Attn: Board of Directors
5055 Wilshire Boulevard, Suite 500
Los Angeles, CA 90036

 

If to the Bank:

 

Broadway Federal Bank, f.s.b.
Attn: Board of Directors
5055 Wilshire Boulevard, Suite 500
Los Angeles, CA 90036

 

If to the Executive:

 

Wayne-Kent A. Bradshaw
23265 Bluebird Drive

 

Calabasas, CA 91302

 

or to such other address as any party hereto may designate by notice to the
others.

 

(b)        This Agreement together with the BFC Non-Statutory Stock Option
Agreement dated as of March 18, 2009 (the “2009 Stock Option Agreement”), the
2016 Award Agreement dated as of March 30, 2016 (the “2016 Award Agreement”),
and the rights of the Executive pursuant to the ESOP shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
and supersede and replace any and all prior understandings or agreements with
respect to the subject matter hereof.

 

(c)        Only an instrument in writing signed by the parties hereto may amend
this Agreement, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought.  The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

 

14

--------------------------------------------------------------------------------


 

(d)       This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive, except as
permitted hereunder.

 

(e)        The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.  As used in this Agreement,
the term “Company” shall mean the Company and any such successor (or successors)
that assumes this Agreement, by operation of law or otherwise. Notwithstanding
the foregoing, no such assignment or assumption shall relieve the Company of any
obligations hereunder.

 

(f)        The parties hereto shall cooperate with each other and take all
actions, including obtaining, any governmental or stockholder approval, that any
of them may determine in good faith to be required to carry out the terms of
this Agreement.

 

(g)        The Company may withhold from any amounts payable to the Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood, that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

 

(h)        In the event that the Executive shall perform services for the Bank
or any other affiliate or subsidiary of BFC, any compensation or benefits
provided to the Executive by such other employer shall be applied to offset the
obligations of BFC hereunder, it being intended that this Agreement set forth
the aggregate compensation and benefits payable to the Executive for all
services to the Company and all of its affiliates and subsidiaries.  BFC shall
reimburse the Bank for compensation or benefits paid or provided by the Bank to
the Executive to the extent attributable to the Executive’s performance of
services for BFC in accordance with the applicable reimbursement policies of BFC
and the Bank.

 

(i)         This Agreement shall be governed by and construed in accordance with
the laws of the State of California, without reference to its principles of
conflicts of law.

 

(j)         This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.  A facsimile of a signature shall be deemed to be and have the
effect of an original signature.

 

(k)        The headings in this Agreement are for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.

 

[signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

 

 

 

Broadway Financial Corporation

 

 

 

 

 

/s/ Virgil Roberts

 

Name:

Virgil Roberts

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

Broadway Federal Bank, f.s.b.

 

 

 

 

 

/s/ Virgil Roberts

 

Name:

Virgil Roberts

 

Title:

Chairman of the Board

 

 

 

 

 

 

 

/s/ Wayne-Kent A. Bradshaw

 

Wayne-Kent A. Bradshaw

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MUTUAL GENERAL RELEASE OF CLAIMS

 

This Mutual General Release of Claims (“Agreement”) is dated and executed as
of ________  ___, ______ (“Execution Date”), by and among Broadway Financial
Corporation (“BFC”), Broadway Federal Bank, f.s.b. (the “Bank” and together with
BFC, the “Company”), and Wayne-Kent A. Bradshaw (“Executive”).  Each of the
parties hereto is referred to individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

A.        The Company and Executive entered into that certain Employment
Agreement dated as of March 22, 2017 (“Employment Agreement”).  All capitalized
terms herein have the same meaning ascribed to them in the Employment Agreement,
unless otherwise defined herein.

 

B.        This Agreement is the mutual general release contemplated by Section 6
of the Employment Agreement.

 

C.        Effective as of __________ ___, ________, Executive’s employment by
the Company ceased pursuant to Section1 of the Employment Agreement, a copy of
which is affixed hereto marked Exhibit A and incorporated by reference herein.

 

Now, therefore, in consideration of the recitals above, and the mutual covenants
and conditions set forth herein, the Parties agree as follows:

 

1.         Effective Date.  The term “Effective Date” means the date that is
eight (8) calendar days after the Execution Date, provided Executive has not
revoked his consent to this Agreement within seven (7) calendar days after the
Execution Date.  If the Effective Date falls on a weekend or holiday, the
Effective Date shall be the business day immediately following such weekend or
holiday.  If Executive revokes his consent to this Agreement within seven
(7) calendar days after the Execution Date, (i) there shall be no Effective
Date, (ii) Executive shall not be entitled to any portion of the Separation
Payments, and (iii) no Party shall have any obligations under this Agreement.

 

2.         Accrued Obligations and Separation Payments.  The Company, jointly
and severally, shall pay the Executive, and the Executive shall be entitled to
receive payment of the Accrued Obligations pursuant to and in accordance with
Section 6 of the Employment Agreement. The Company, jointly and severally, shall
pay Executive the Severance Payments pursuant to and in accordance with
Section 6 of the Employment Agreement.

 

3.         Survival of Employment Agreement Provisions.  Executive and the
Company acknowledge and agree that Sections 6(a), 6(d), 8, 9, 10, 11, 12, 13 and
14, together with all subsections thereof, of the Employment Agreement shall
remain in full force and effect, and nothing herein terminates, amends or
otherwise modifies any provision therein.

 

 

__________________________

 

1  Insert as applicable: “4(b)(i),” “4(b)(iii)” or “4(b)(iv).”

 

1

--------------------------------------------------------------------------------


 

4.         Executive Release.

 

4.1       If the Effective Date occurs, Executive for himself and on behalf of
his heirs, beneficiaries, successors and assigns, hereby fully releases and
discharges (i) the Company and its successors, predecessors and assigns, and
(ii) each of the respective past and present shareholders, directors, officers,
employees, agents, representatives, attorneys and accountants of the persons and
entities described in clause (i) (the persons and entities described in clauses
(i) and (ii), collectively, the “Company Releasees”), and each of them of and
from, without limitation, any and all rights, claims, liabilities, losses or
expenses of any kind whether arising out of, from, or related to Executive’s
employment relationship with any of the Company Releasees, termination of
Executive’s employment, or arising out of any other matter between Executive and
the Company Releasees through and including the Execution Date.  The claims
released in this Agreement include, but are not limited to, claims based on
tort, contract (express or implied and oral or written), or any federal state,
or local law, statute, regulation or ordinance.  By way of example and not in
limitation, this release includes any claims arising under federal and state
wage and hour laws, the Equal Pay Act; the Family and Medical Leave Act of 1993;
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
and the California Fair Employment and Housing Act, the California Labor Code,
the Pregnancy Disability Leave Act, the Age Discrimination in Employment Act of
1967, the Older Workers Benefit Protection Act, all claims under the Employee
Retirement Income Security Act, as well as any claims asserting wrongful
termination, harassment, discrimination, breach of contract, breach of the
implied (and any explicit) covenant of good faith and fair dealing, infliction
of emotional distress, misrepresentation, interference with contract or
prospective economic advantage, defamation, invasion of privacy, and claims
related to disability.  Such released claims also include claims for wages or
other compensation due, severance pay, bonuses, sick leave, vacation pay,
insurance or any other fringe benefit.  Notwithstanding the foregoing, nothing
herein waives (i) any rights or claims Executive may have that cannot lawfully
be waived by agreement of the Parties, including, but not limited to, workers’
compensation benefits, unemployment insurance benefits, and his indemnification
rights under California Labor Code Sections 2800, et seq., (ii) Executive’s
rights to payment of the Accrued Obligations and the Severance Payments in
accordance with this Agreement, (iii) Executive’s vested rights pursuant to the
2009 Stock Option Agreement, the 2016 Award Agreement and all subsequent
restricted stock awards granted to Executive by the Company, if any,
(iv) Executive’s rights under any Company plans that by their terms survive
employment termination, including, without limitation, the Bank’s Employee Stock
Ownership Plan, (v) Executive’s rights to indemnification pursuant to BFC’s
certificate of incorporation and bylaws and the Bank’s charter and bylaws, and
(vi) any and all Executive’s rights arising out of, related to, or in connection
with this Agreement (collectively, the “Executive Reserved Claims”). In
addition, nothing herein shall prevent the Equal Employment Opportunity
Commission from investigating or pursuing any matter that it deems appropriate;
provided, however, Executive understands and agrees that, except as otherwise
arising out of or related to this Agreement, Executive is not and shall not be
entitled to seek any further monetary compensation from any Company Releasee and
that any remedies that may be available to Executive are entirely superseded by
the releases contained in this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.2       Except for the Executive Reserved Claims, Executive understands and
agrees that the claims released are intended to and do include any and all
claims of every nature and kind whatsoever, whether known or unknown, suspected
or unsuspected, which Executive has or may have against any of the Company
Releasees and Executive hereby waives any and all rights Executive has or may
have under Section 1542 of the California Civil Code which provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Notwithstanding the provisions of Section 1542, as well as laws of similar
effect, and for the purpose of implementing a full and complete release and
discharge of the parties and concerns herein released, Executive expressly
acknowledges that this Agreement is intended to include in its effect, without
limitation, all claims which Executive does not know or suspects to exist in his
favor at the time of execution hereof, and that all such claims are included
within, and extinguished and discharged by, this Agreement, excluding the
Executive Reserved Claims.  Executive acknowledges that this release constitutes
an unconditional general release of any and all known or unknown claims that
Executive may have against any Company Releasees, excluding the Executive
Reserved Claims, despite the fact that Executive may become aware of claims in
the future which Executive did not consider prior to signing this Agreement.

 

5.         Company Release.

 

5.1       If the Effective Date occurs, each of BFC and the Bank, for itself and
on behalf of its respective stockholders, directors, successors and assigns,
hereby fully releases and discharges Executive and Executive’s heirs,
beneficiaries, successors and assigns (collectively, the “Executive Releasees”),
and each of them of and from, without limitation, any and all rights, claims,
liabilities, losses or expenses of any kind whether arising out of, from, or
related to Executive’s employment relationship with the Company, termination of
Executive’s employment or the Employment Agreement through and including the
Execution Date.  The claims released in this Agreement include, but are not
limited to, claims based on tort, contract (express or implied and oral or
written), or any federal state, or local law, statute, regulation or ordinance. 
By way of example and not in limitation, this release includes any claims
asserting breach of contract, breach of fiduciary duty, the covenant of good
faith and fair dealing, misrepresentation, or interference with contract or
prospective economic advantage.  Notwithstanding the foregoing, nothing herein
waives any claims against Executive for (i) claims arising from or relating to
this Agreement, (ii) claims arising from or relating to the 2009 Stock Option
Agreement, (iii) claims arising from or relating to the 2016 Award Agreement,
and all subsequent restricted stock awards granted to Executive by the Company,
if any, (iv) claims arising from or relating to any breach of provisions from
the Employment Agreement that survive beyond the Execution Date, or (v) claims
arising from or relating to any Company plans that by their terms survive
employment termination (collectively, the “Company Reserved Claims”).

 

3

--------------------------------------------------------------------------------


 

5.2       Except for the Company Reserved Claims, the Company understands and
agrees that the claims released are intended to and do include any and all
claims of every nature and kind whatsoever, known or unknown, suspected or
unsuspected, which the Company has or may have against Executive or any of the
other Executive Releasees and the Company hereby waives any and all rights it
has or may have under Section 1542 of the California Civil Code which provides:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Notwithstanding the provisions of Section 1542, as well as laws of similar
effect, and for the purpose of implementing a full and complete release and
discharge of the parties and concerns herein released, the Company expressly
acknowledges that this Agreement is intended to include in its effect, without
limitation, all claims which it does not know or suspect to exist in its favor
at the time of execution hereof, and that all such claims are included within,
and extinguished and discharged by, this Agreement, except for the Company
Reserved Claims.  The Company acknowledges that this release constitutes an
unconditional general release of any and all known or unknown claims (except for
the Company Reserved Claims) that it may have against Executive or any other
Executive Releasees, despite the fact that it may become aware of claims in the
future which it did not consider prior to signing this Agreement.

 

6.         Representations and Covenants of Executive.  Executive represents and
warrants to, and covenants with, the Company as of the Execution Date as
follows:

 

6.1       No Claims Against Company.  Executive has not filed any charges,
complaints, grievances, arbitrations, lawsuits, or claims against the Company,
with any local, state or federal agency, union or court from the beginning of
time to the Execution Date, and Executive will not do so at any time hereafter,
based upon events occurring prior to the Execution Date, excluding any charges,
complaints, grievances, arbitrations, lawsuits, or claims against the Company
arising out of or relating to any Executive Reserved Claims.  In the event any
arbitrator or court ever assumes jurisdiction of any lawsuit, claim, charge,
grievance, arbitration, or complaint, or purports to bring any legal proceeding
on his behalf, Executive will ask any such arbitrator or court to withdraw from
and/or dismiss any such action, grievance, or arbitration, with prejudice,
excluding any charges, complaints, grievances, arbitrations, lawsuits, or claims
against the Company arising out of or relating to any Executive Reserved Claims.

 

6.2       Non-Assignment of Claims.  Executive has not assigned or transferred,
or purported to assign or transfer, by operation of law or otherwise, to any
person, firm, corporation, partnership or other legal entity, any debt, claim,
obligation, damage, liability, demand, or cause of action herein released. 
Executive, directly or indirectly, shall not prosecute or maintain or institute
any action or proceeding at law or in equity, of any kind or nature whatsoever
against the Company or any other Company Releasees for any reason related in any
way to any claim released in this Agreement, and shall not raise any claim

 

4

--------------------------------------------------------------------------------


 

against the Company or any other Company Releasees by way of defense,
counterclaim or cross-claim or in any other manner, on any alleged claim
released in this Agreement.

 

6.3       Responsible for Taxes.  Executive shall be fully responsible for any
and all of his income and other taxes relating to or arising from the payment of
the Accrued Obligations and Severance Payments as required by applicable law,
provided nothing herein modifies or amends Section 11(b) of the Employment
Agreement.  If Executive fails to pay a tax obligation required by applicable
law relating to or arising from the payment of the Accrued Obligations and
Severance Payments, and if as a result of such failure the Company becomes
liable for, or pays such tax obligation, Executive shall indemnify and hold
harmless the Company for payments actually made by it to satisfy such
obligation.

 

6.4       Voluntary Signing.  This Agreement is executed voluntarily, without
coercion, and with full knowledge of its significance, and with Executive’s full
understanding of its terms and conditions.  Executive has received all wages and
compensation, as well as reimbursement of expenses, due and owing to him,
excluding any unpaid Accrued Obligations or Severance Payments or any other
payments or benefits which may be due and owing hereunder.

 

7.         Representations and Covenants of Company.  Company represents and
warrants to, and covenants with, Executive as of the Execution Date as follows:

 

7.1       No Claims Against Executive.  Company, directly or indirectly, has not
filed any charges, complaints, grievances, arbitrations, lawsuits, or claims
against Executive, with any local, state or federal agency, union or court from
the beginning of time to the Execution Date and that Company will not do so at
any time hereafter, based upon events occurring prior to the Execution Date, not
including any charges, complaints, grievances, arbitrations, lawsuits, or claims
against Executive arising out of or related to any Company Reserved Claims.  In
the event any arbitrator or court ever assumes jurisdiction of any lawsuit,
claim, charge, grievance, arbitration, or complaint, or purports to bring,
directly or indirectly, any legal proceeding on Company’s behalf, Company will
ask any such arbitrator or court to withdraw from and/or dismiss any such
action, grievance, or arbitration, with prejudice, not including any lawsuit,
claim, charge, grievance, arbitration, or complaint arising out of or related to
the Company Reserved Claims.

 

7.2       Non-Assignment of Claims.  Company, directly or indirectly, has not
assigned or transferred, or purported to assign or transfer, by operation of law
or otherwise, to any person, firm, corporation, partnership or other legal
entity, any debt, claim, obligation, damage, liability, demand, or cause of
action herein released.  Company, directly or indirectly, shall not prosecute or
maintain or institute any action or proceeding at law or in equity, of any kind
or nature whatsoever against Executive or any other Executive Releasees for any
reason related in any way to any claim released in this Agreement, and shall not
raise any claim against Executive or any other Executive Releasees by way of
defense, counterclaim or cross-claim or in any other manner, on any alleged
claim released in this Agreement.

 

5

--------------------------------------------------------------------------------


 

7.3       Voluntary Signing.  Company has executed this Agreement voluntarily,
without coercion, and with full knowledge of its significance, and with
Company’s full understanding of its terms and conditions.  As of the Execution
Date, Company has paid all wages and compensation, as well as reimbursement of
expenses, due and owing to Executive, not including any unpaid accrued
obligations or Severance Payments or other payments or benefits which may be due
and owing hereunder.

 

8.         Representations of Parties.  Each Party represents and warrants to
the other Party as follows: (i) this Agreement constitutes the legal, valid, and
binding obligation of such Party, enforceable against him or it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, or other similar laws relating to or affecting creditors’ rights
generally, or by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law);  (ii) the
Party has the absolute and unrestricted right, power, authority, and capacity to
execute and deliver this Agreement and to perform his or its obligations under
this Agreement; (iii) neither the execution and delivery of this Agreement nor
the consummation or performance of any of the transactions contemplated by this
Agreement will, directly or indirectly (with or without notice or lapse of time)
contravene, conflict with, or result in a violation of (A) any provision of any
agreement, contract, obligation, promise or undertaking (whether written or oral
and whether express or implied) to which such Party is a party or by which his
or its assets are bound or (B) any award, decision, injunction, judgment, order,
or ruling, in each case that is binding upon such Party or to which such Party
is a party; (iv) the Party will not be required to give any notice to or obtain
any approval, consent, ratification, waiver or other authorization from any
individual, corporation, general or limited partnership, limited liability
company, trust, or other entity in connection with the execution and delivery of
this Agreement or the consummation or performance of any of his or its
respective covenants set forth in this Agreement, except for such consents, if
any, that shall have been obtained on or prior to the Execution Date.

 

9.         Indemnity.

 

9.1       If Executive breaches any of Executive’s representations or warranties
in Sections 6 (Representations and Covenants of Executive), or 8
(Representations of Parties), Executive shall defend, indemnify, and hold the
Company and the other Company Releasees harmless from and against any and all
claims, liabilities, losses, judgments, obligations, damages, costs, expenses,
and actions, incurred as a result of such breach, including, without limitation,
reasonable attorneys’ and accountants’ fees and costs.

 

9.2       If the Company breaches any of its representations or warranties in
Sections 7 (Representations and Covenants of Company), or 8 (Representations of
Parties), the Company shall defend, indemnify, and hold Executive and the other
Executive Releasees harmless from and against any and all claims, liabilities,
losses, judgments, obligations, damages, costs, expenses, and actions, incurred
as a result of such breach, including, without limitation, reasonable attorneys’
and accountants’ fees and costs.

 

10.       Additional Acknowledgments.  By signing this Agreement, Executive
further acknowledges and consents that Executive hereby has been advised:

 

6

--------------------------------------------------------------------------------


 

(a)                               To consult with an attorney prior to signing
this Agreement;

 

(b)                              That Executive has up to twenty-one (21) days
in which to consider whether he should sign this Agreement, which contains a
release of claims under the Age Discrimination and Employment Act of 1967
(“ADEA”), as amended; and

 

(c)                               That if Executive signs this Agreement,
Executive will have seven (7) days following the Execution Date to revoke the
Agreement by delivering a notice regarding same to Virgil Roberts, Chairman of
the Board, at the Company’s principal office.  This revocation period cannot be
waived, and Executive is not entitled to receive the Separation Payments prior
to expiration of this revocation period.

 

11.       Governing Law; No Presumption From Drafting; Survival of
Representations.  This Agreement shall be governed by and interpreted under the
laws of the State of California applicable to contracts made and to be performed
entirely within such State, without regard to its conflicts of law provisions. 
This Agreement has been negotiated by all Parties.  Accordingly, any rule of
applicable law, including, without limitation, California Civil Code
Section 1654, or any other statute or common law principles of similar effect,
which would require interpretation of ambiguities in this Agreement against the
Party that has drafted it, has no application and is expressly waived.  All
representations and warranties made by any Party herein shall survive the
Effective Date.

 

12.       Dispute Resolution. Any dispute, claim or controversy arising out of
or relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including without limitation the
determination of the scope or applicability of this Section 12, shall be
determined by arbitration in Los Angeles, California before a single arbitrator
who is a retired judge on the panel of JAMS.  If the parties are unable to agree
upon the selection of one arbitrator, any party may request JAMS to appoint such
arbitrator. The arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures.  The decision of the arbitrator
shall be final and binding on the parties. The scope of discovery shall be
determined by the arbitrator. The prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs in accordance with Section 13. Judgment on
the arbitration award may be entered in any court having appropriate
jurisdiction.  This Section 12 shall not preclude parties from seeking
provisional remedies in aid of arbitration from a court having appropriate
jurisdiction.

 

13.       Recovery of Fees and Costs.  In the event that any legal, equitable,
arbitration or other proceeding is brought for the enforcement or interpretation
of this Agreement, or because of an alleged dispute, breach, default or
invalidity in connection with any provision of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs
incurred, in addition to any other relief to which such Party may be entitled.

 

7

--------------------------------------------------------------------------------


 

14.       Severability.  The provisions of this Agreement are severable.  If any
provision herein, or the application thereof to any person or circumstance shall
be held to be invalid or unenforceable, then in each such event the remainder of
this Agreement or the application of such provision to any other person or any
other circumstance shall not be thereby affected.  In such event, the Parties
shall negotiate in good faith to replace the invalid or unenforceable provision
with another reflecting the same relative distribution of economic benefits and
burdens.

 

15.       Gender and Section Headings.  As used in this Agreement, the
masculine, feminine or neuter gender, and the singular or plural number, shall
each be deemed to include the others whenever the context so indicates. 
Section headings contained herein are for convenience only and shall not be
considered for any purpose in construing this Agreement.

 

16.       Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the successors, assigns, heirs and personal representatives of the
Company, each of the other Releasees and Executive, provided no assignment shall
relieve the assignor of any obligations hereunder.

 

17.       Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and such counterparts shall together
constitute one and the same Agreement, binding all Parties, notwithstanding that
all of the Parties are not signatory to the original or same counterpart.  A
facsimile, or PDF scanned signature page, shall have the same force and effect
as an original signature.

 

18.       Entire Agreement; Amendment; No Admission of Liability.  This
Agreement together with the 2009 Stock Option Agreement, the 2016 Award
Agreement, the Bank Employee Stock Ownership Plan 2 constitute the entire
agreement among the Parties with respect to the subject matter hereof, and
supersede any prior or contemporaneous agreements, representations,
understandings, policies, or practices among the Parties, whether oral or
written, express or implied.  The terms of this Agreement may not be modified,
amended, changed, altered or waived, except in a writing signed by Executive and
a duly authorized representative of the Company.  This Agreement shall not be
construed as an admission of any liability or wrongdoing by Executive or the
Company.

 

 

 

 

 

 

 

 

 

____________________________

 

2  Insert as applicable any other severance and equity incentive agreements
between Executive and the Company that are in effect when this Agreement is
signed.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have entered into this Mutual General Release of
Claims as of the date first above written.

 

BROADWAY FINANCIAL CORPORATION

 

 

 

By:___________________________

 

Its: ___________________________

 

 

 

 

 

BROADWAY FEDERAL BANK, f.s.b.

 

 

 

By: ___________________________

 

Its: ___________________________

 

 

 

 

 

 

 

 

 

______________________________

 

Wayne-Kent A. Bradshaw

 

 

9

--------------------------------------------------------------------------------